I concur in judgment only so that a majority decision in favor of the appellant can be reached in this case.
Considering the employment-at-will doctrine, I am constrained to view the same as an anachronism in today's peripatetic society. Prospective employees often travel great distances and make substantial sacrifices in response to employers' offers of employment opportunities. In most instances, the employer endeavors to make itself attractive to the prospective employee and, understandably, the employment-at-will doctrine remains unmentioned and is often unknown to both parties. In order to maintain an efficient and loyal work force, the employer usually finds it necessary to establish personnel policies and to consistently and fairly administer the same. Personnel policies and employment manuals typically become an inextricable part of the employment relationship and are relied upon both by the employer and the employee to their mutual benefit. Consideration flows in both directions in such a situation as the policies bring order and predictability to the workplace and greatly benefit both parties.
Turning to the facts of the case at bar, I find that the personnel manual and the suspension memo, coupled with appellant's reliance and continued employment, created an enforceable contract. I would adopt the reasoning of the Day
decision, supra, and the Toussaint decision, supra, as I find those cases to be well-reasoned and logical *Page 25 
decisions under the facts presented. In light of the decision inDay, supra, and the decision herein which reaches a different result (the Day court held that the manual created an enforceable contract), I would certify the instant case to the Supreme Court for review and final judgment. The importance of the issues involved and the uncertain nature of the current law in this area cry out for a guiding light from our Supreme Court. Accordingly, I concur so that this court may reach a majority decision, but would go further and hold that an enforceable contract was created under the facts of the instant case.